Citation Nr: 0109037	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  00-07 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to November 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in December 1999, in which 
the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the veteran's 
claim of entitlement to service connection for PTSD.  The 
veteran subsequently perfected an appeal of that decision.


REMAND

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, 2098-99 (2000) (Nov. 9, 2000) (to be codified as 
amended at 38 U.S.C. § 5107).  Consequently, the VA is 
obligated to assist the veteran in the development of his 
claim, unless there is no reasonable possibility that such 
assistance will aid in substantiating the claim.  See VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A).  In addition, to eliminating the well-groundedness 
requirement, the statute also amplified the duty to assist 
itself and more specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A).  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).  

Based on the new statutory changes, and review of the record, 
it is the opinion of the Board that additional development of 
the evidence should be accomplished prior to further 
consideration of the veteran's claim.  

Initially, the Board notes that on his application filed in 
October 1999, and again in statements of record, the veteran 
asserts that he was treated at the VA medical center in 
Johnson City for PTSD and at Cornerstone in Maryville, 
Tennessee, for alcoholism and PTSD.  He also asserts that he 
was treated at the Vet Center on Magnolia Avenue in 
connection with PTSD.  As far as the Board can tell, although 
the RO obtained treatment records from the Knoxville, VA 
medical center, none of the other identified treatment 
records have been obtained.

Additionally, review of the veteran's stressor statements 
indicates that he may have documentation to support his 
averred stressors of seeing the aftermath of two soldiers who 
tripped a claymore mine and having a mortar land nearby him 
during a mortar attack at Firebase Los Banos.  Furthermore, 
there is no indication in the record that the veteran was 
informed that he can verify his stressors through lay 
statements of persons who served with him or other persons to 
whom he related his experiences at the time they occurred or 
proximate to his discharge from service.  

The veteran has noted in his stressor statements that his two 
most disturbing events occurred at Firebase Los Banos between 
the end of 1970 and early 1971, when he was stationed with 
the Second Battalion 501st Infantry, 101st Airborne.  No 
attempt has been made to obtain his service personnel records 
to verify his unit assignments, and no request from U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
for evidence pertaining to the location and assignment of his 
unit(s) has been made to attempt to verify his reported 
stressors.

Finally, pursuant to VCAA, an examination of the veteran's 
psychiatric condition to determine if he has PTSD should be 
scheduled as part of the duty to assist.

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review.  To ensure due 
process, and to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his appeal, 
the case is REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
request that he provide corroborating 
evidence of his asserted in service 
stressors.  He should be advised that 
this corroboration can be from lay 
persons, however, if in the form of lay 
statements, must be from person(s) who 
witnessed the event or to whom he related 
the event at the time it occurred and not 
years later.  Additionally, he should be 
informed that if he has letters, 
documents, photographs or souvenirs which 
verify his stressors he should submit 
copies of these items to support his 
claim.  To the extent that he needs 
assistance in locating these individuals, 
the RO should provide what assistance is 
possible.  

2.  The RO should also request that the 
veteran provide the full name and address 
for the Cornerstone where he was treated 
for alcohol dependence and PTSD, along 
with a written authorization for the 
release of private treatment records.  
Upon receipt of the above, the RO should 
attempt to obtain these records.

3.  The RO should also attempt to secure 
copies of all VA outpatient treatment 
records pertaining to the veteran from 
the VA medical facility in Johnson City, 
Tennessee, and the vet center on Magnolia 
Avenue, from 1996.

4.  The RO should contact the National 
Personnel Records Center and request that 
they submit a copy of the veteran's 
service personnel records.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

6.  Upon completion of the above, and 
regardless of whether a response is 
received by the veteran, the RO should 
send the USASCRUR copies of all of the 
veteran's service personnel records with 
his unit designation while in Vietnam, 
2nd Battalion, 501st Infantry, 101st 
Airborne, highlighted.  Along with the 
veteran's unit, the RO should provide the 
USASCRUR with his military identification 
number, name, social security number, 
dates of overseas service (October 13, 
1970 to August 5, 1971), and the 
specifics of his stressors.  The RO 
should request that the USASCRUR make an 
effort to corroborate the veteran's 
stressors to the best of their ability.  
Specifically, the RO should request that 
they provide information as to the 
activities of the veteran's unit, during 
the period from November 1970 to February 
28, 1971, including any reports of 
American casualties, RVN casualties, 
firefights, or mortar attacks on Firebase 
Los Banos during this time.  
Additionally, the USASCRUR should be 
asked to provide information on whether 
Spf or Spc [redacted] was in the veteran's 
unit.  Any requested data should be 
provided to the USASCRUR along with the 
specific requests for corroboration.  
Further, to the extent possible, any 
information provided by the veteran in 
response to the RO's request for 
additional specificity and any lay 
verification should be incorporated into 
the request for verification from the 
USASCRUR.

7.  After completion of the above, and 
association of any accumulated evidence 
with the claims file, the RO should 
accord the veteran a psychiatric 
examination.  The claims file with the 
newly obtained evidence, must be 
forwarded to the examiner and reviewed 
prior to the examination.  The RO should 
notify the veteran of the consequences of 
failing to report for the examination.  
If the veteran is diagnosed with PTSD, 
the examiners should be requested to 
explain the sufficiency of each specific 
stressor relied upon for the diagnosis, 
the symptomatology relied upon for the 
diagnosis, the basis for the conclusion 
that the veteran's symptomatology was 
adequate to support a diagnosis of PTSD, 
and whether there is a causal nexus 
between the veteran's specific claimed in 
service stressor(s) and his current 
symptomatology. 

8.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




